DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Pending: 
1, 5-20
Withdrawn: 
9-18
Rejected:
1, 5-8, 19, 20
Amended: 
1, 6
New: 
NONE
Independent:
1, 9


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 5-8, 19, 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “the aluminum alloy does not comprise copper (Cu), zinc (Zn), and nickel (Ni)” which is held to mean no Cu, Zn, and Ni are present (even as impurities). However, impurity levels of Cu, Zn, and Ni (at least on the order of ppm, for purified alloys) are conventional in the art of aluminum alloys (see, for example, Table 1 of the instant invention, ALDC5 contains small amounts of Cu, Zn, and Ni: 0.1% Cu, 0.05% Zn, and 0.05% Ni), and one of skill in the art would expect minor impurities of Cu, Zn, and Ni (at least on the order of ppm). Is it applicant’s intention that Cu, Zn, and Ni not intentionally added, but allowed in a small (i.e. 
Claims dependent upon claim 1, either directly or indirectly, are likewise rejected under this statute.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-8, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaishi et al (US 9,243,312) in view of “Improving Aluminum Castings with Beryllium”, hereinafter “Wikle”.
Nagaishi at Abstract teaches an Al-Si alloy for die casting (see examples) comprising (in wt%):

Claim 1
Nagaishi, broad range
Nagaishi, ex. 2-4
Nagaishi, ex. 3-3
Si
about 7.5-9.5
7-11.5
8.1
8.5
Mg
about 2.5-3.5
0.9-4.0
3.6 (outside, but within “about”)
3.2
Fe
about 0.5-1.0
0.1-0.65
0.34 (outside)
0.32 (outside)
Mn
about 0.1-0.6
0.1-0.8
0.33
0.32

>0 to 0.015% 
-


Cu
no Cu, Zn, Ni
-0.3 Cu 
(column 4 lines 20-21)
<0.01
0.5
Zn

-0.8 Zn 
(column 4 lines 44-45)


Ni

-0.1 Ni 
(column 4 lines 46-47)


Al
balance





wherein the broad range of Nagaishi overlaps the claimed ranges of Si, Mg, Fe, Mn. Concerning amended claim 1, Nagaishi does not require the presence of Cu, Ni, or Zn (but rather teaches maximum values of each of Cu, Ni, and Zn), and therefore meets the instant limitation. Additionally, Nagaishi teaches 2 close examples- 2-4 and 3-3, see Table above. 
Nagaishi does not teach the presence of Beryllium. However, Wikle teaches that 5-100 ppm Be (which overlaps the claimed range of >0 to 0.015% (150 ppm)) dramatically reduces oxidation of Al alloys (p 513, Introduction). It would have been obvious to one of ordinary skill in the art, to have added 5-100 ppm Be to the Al-Si alloy of Nagashi, because Wikle teaches said addition dramatically reduces oxidation of aluminum alloys (p 513, Introduction, etc.).
Overlapping ranges have been held to be a prima facie case of obviousness, see MPEP § 2144.05. It would have been obvious to one of ordinary skill in the art to select any portion of the range, including the claimed range, from the broader range disclosed in the prior art, because the prior art finds that said composition in the entire disclosed range has a suitable utility. Additionally, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages," In re Peterson, 65 USPQ2d at 1379 (CAFC 2003).

Concerning claim 5, Nagaishi does not teach the instant property of thermal conductivity. However, because Nagaishi teaches an overlapping Al-Si-Mg alloy processed by die casting, then substantially the same properties are reasonably expected, as for the instant invention.

The expression “about” allows up to ±10% differences. In re Preda, 159 USPQ 342 and In re Ayers, 154 F 2d 182, 69 USPQ 109 (CCPA 1946), see MPEP 2173.05(b), “Relative Terminology”.
Concerning claim 7, Nagaishi teaches Example 2-4 exhibits a UTS of 342 MPa (Table 3), which meets the claimed minimum of 320 MPa.
Concerning claim 8, Nagaishi teaches Example 2-4 exhibits an elongation of 5.4% (Table 3), which meets the claimed minimum of 3%.
Concerning claims 19 and 20, Nagaishi teaches said alloy is die cast into a variety of structural parts, such as vehicle components (column 1 lines 21-23).

Response to Amendment/Arguments
In the response filed on 12/10/21 applicant amended claims 1 and 6, and submitted various arguments traversing the rejections of record. No new matter has been added.
Amended claim 1 (and dependent claims 5-8, 19, 20) are rejected under 112(b), as set forth above. The scope of claim 1’s “the aluminum alloy does not comprise copper (Cu), zinc (Zn), and nickel (Ni)” is unclear for the reasons set forth supra.
Applicant’s argument that the instant invention is allowable because the prior art does not teach or suggest an Al-Si alloy not including Cu, Zr, and Ni has not been found persuasive. Nagaishi does not require the presence of Cu, Ni, or Zn (but rather teaches maximum values of each of Cu, Ni, and Zn), and therefore meets the instant limitation. Further, inventive examples of Nagaishi contain <0.01% Cu, and no Ni or Zn (see Nagaishi at Table 1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240.  The examiner can normally be reached on Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 








/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        

/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        1/5/22